
	
		II
		110th CONGRESS
		1st Session
		S. 844
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mrs. Feinstein (for
			 herself, Mr. Hagel,
			 Mr. Kennedy, Mr. Feingold, Ms.
			 Cantwell, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the protection of unaccompanied alien
		  children, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Unaccompanied Alien Child Protection Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Custody, release, family reunification, and
				detention
					Sec. 101. Procedures when encountering unaccompanied alien
				children.
					Sec. 102. Family reunification for unaccompanied alien children
				with relatives in the United States.
					Sec. 103. Appropriate conditions for detention of unaccompanied
				alien children.
					Sec. 104. Repatriated unaccompanied alien children.
					Sec. 105. Establishing the age of an unaccompanied alien
				child.
					Sec. 106. Effective date.
					TITLE II—Access by unaccompanied alien children to child
				advocates and counsel
					Sec. 201. Child advocates.
					Sec. 202. Counsel.
					Sec. 203. Effective date; applicability.
					TITLE III—Strengthening policies for permanent protection of
				alien children
					Sec. 301. Special immigrant juvenile
				classification.
					Sec. 302. Training for officials and certain private parties
				who come into contact with unaccompanied alien children.
					Sec. 303. Report.
					TITLE IV—Children refugee and asylum seekers
					Sec. 401. Guidelines for children’s asylum claims.
					Sec. 402. Unaccompanied refugee children.
					Sec. 403. Exceptions for unaccompanied alien children in asylum
				and refugee-like circumstances.
					TITLE V—Amendments to the Homeland Security Act of
				2002
					Sec. 501. Additional responsibilities and powers of the Office
				of Refugee Resettlement with respect to unaccompanied alien
				children.
					Sec. 502. Technical corrections.
					Sec. 503. Effective date.
					TITLE VI—Authorization of appropriations
					Sec. 601. Authorization of appropriations.
				
			2.Definitions
			(a)In
			 generalIn this Act:
				(1)CompetentThe
			 term competent, in reference to counsel, means an attorney, or a
			 representative authorized to represent unaccompanied alien children in
			 immigration proceedings or matters, who—
					(A)complies with the
			 duties set forth in this Act;
					(B)is—
						(i)properly
			 qualified to handle matters involving unaccompanied alien children; or
						(ii)working under
			 the auspices of a qualified nonprofit organization that is experienced in
			 handling such matters; and
						(C)if an
			 attorney—
						(i)is
			 a member in good standing of the bar of the highest court of any State,
			 possession, territory, Commonwealth, or the District of Columbia; and
						(ii)is
			 not under any order of any court suspending, enjoining, restraining,
			 disbarring, or otherwise restricting the attorney in the practice of
			 law.
						(2)DepartmentThe
			 term Department means the Department of Homeland Security.
				(3)DirectorThe
			 term Director means the Director of the Office.
				(4)OfficeThe
			 term Office means the Office of Refugee Resettlement established
			 by section 411 of the Immigration and Nationality
			 Act (8 U.S.C. 1521).
				(5)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				(6)Unaccompanied
			 alien childThe term unaccompanied alien child has
			 the meaning given the term in 101(a)(51) of the Immigration and Nationality Act, as added by
			 subsection (b).
				(7)Voluntary
			 agencyThe term voluntary agency means a private,
			 nonprofit voluntary agency with expertise in meeting the cultural,
			 developmental, or psychological needs of unaccompanied alien children, as
			 certified by the Director.
				(b)Amendments to
			 the Immigration and Nationality
			 ActSection 101(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)) is amended by adding at the end the following:
				
					(51)The term unaccompanied alien
				child means a child who—
						(A)has no lawful immigration status in
				the United States;
						(B)has not attained 18 years of age;
				and
						(C)with respect to whom—
							(i)there is no parent or legal
				guardian in the United States; or
							(ii)no parent or legal guardian in the
				United States is available to provide care and physical custody.
							(52)The term unaccompanied refugee
				children means persons described in paragraph (42) who—
						(A)have not attained 18 years of age;
				and
						(B)with respect to whom there are no
				parents or legal guardians available to provide care and physical
				custody.
						.
			(c)Rule of
			 construction
				(1)State courts
			 acting in loco parentisA department or agency of a State, or an
			 individual or entity appointed by a State court or a juvenile court located in
			 the United States, acting in loco parentis, shall not be considered a legal
			 guardian for purposes of section 462 of the Homeland Security Act of 2002 (6
			 U.S.C. 279) or this Act.
				(2)Clarification
			 of the definition of unaccompanied alien childFor the purposes
			 of section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))
			 and this Act, a parent or legal guardian shall not be considered to be
			 available to provide care and physical custody of an alien child unless such
			 parent is in the physical presence of, and able to exercise parental
			 responsibilities over, such child at the time of such child’s apprehension and
			 during the child’s detention.
				ICustody, release,
			 family reunification, and detention
			101.Procedures
			 when encountering unaccompanied alien children
				(a)Unaccompanied
			 children found along the United States border or at United States ports of
			 entry
					(1)In
			 generalSubject to paragraph (2), an immigration officer who
			 finds an unaccompanied alien child described in paragraph (2) at a land border
			 or port of entry of the United States and determines that such child is
			 inadmissible under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) shall—
						(A)permit such child
			 to withdraw the child’s application for admission pursuant to section 235(a)(4)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1225(a)(4)); and
						(B)return such child
			 to the child’s country of nationality or country of last habitual
			 residence.
						(2)Special rule
			 for contiguous countries
						(A)In
			 generalAny child who is a national or habitual resident of a
			 country, which is contiguous with the United States and has an agreement in
			 writing with the United States that provides for the safe return and orderly
			 repatriation of unaccompanied alien children who are nationals or habitual
			 residents of such country, shall be treated in accordance with paragraph (1) if
			 the Secretary determines, on a case-by-case basis, that—
							(i)such child is a
			 national or habitual resident of a country described in this
			 subparagraph;
							(ii)such child does
			 not have a fear of returning to the child’s country of nationality or country
			 of last habitual residence owing to a fear of persecution;
							(iii)the return of
			 such child to the child’s country of nationality or country of last habitual
			 residence would not endanger the life or safety of such child; and
							(iv)the child is
			 able to make an independent decision to withdraw the child’s application for
			 admission due to age or other lack of capacity.
							(B)Right of
			 consultationAny child described in subparagraph (A) shall have
			 the right, and shall be informed of that right in the child’s native
			 language—
							(i)to
			 consult with a consular officer from the child’s country of nationality or
			 country of last habitual residence prior to repatriation; and
							(ii)to
			 consult, telephonically, with the Office.
							(3)Rule for
			 apprehensions at the borderThe custody of unaccompanied alien
			 children not described in paragraph (2) who are apprehended at the border of
			 the United States or at a United States port of entry shall be treated in
			 accordance with subsection (b).
					(b)Care and
			 custody of unaccompanied alien children found in the interior of the United
			 States
					(1)Establishment
			 of jurisdiction
						(A)In
			 generalExcept as otherwise provided under subparagraphs (B) and
			 (C) and subsection (a), the care and custody of all unaccompanied alien
			 children, including responsibility for their detention, where appropriate,
			 shall be under the jurisdiction of the Office.
						(B)Exception for
			 children who have committed crimesNotwithstanding subparagraph
			 (A), the Department of Justice shall retain or assume the custody and care of
			 any unaccompanied alien who is—
							(i)in
			 the custody of the Department of Justice pending prosecution for a Federal
			 crime other than a violation of the Immigration and Nationality Act; or
							(ii)serving a
			 sentence pursuant to a conviction for a Federal crime.
							(C)Exception for
			 children who threaten national securityNotwithstanding
			 subparagraph (A), the Department shall retain or assume the custody and care of
			 an unaccompanied alien child if the Secretary has substantial evidence, based
			 on an individualized determination, that such child could personally endanger
			 the national security of the United States.
						(2)Notification
						(A)In
			 generalEach department or agency of the Federal Government shall
			 promptly notify the Office upon—
							(i)the
			 apprehension of an unaccompanied alien child;
							(ii)the discovery
			 that an alien in the custody of such department or agency is an unaccompanied
			 alien child;
							(iii)any claim by an
			 alien in the custody of such department or agency that such alien is younger
			 than 18 years of age; or
							(iv)any suspicion
			 that an alien in the custody of such department or agency who has claimed to be
			 at least 18 years of age is actually younger than 18 years of age.
							(B)Special
			 ruleThe Director shall—
							(i)make an age
			 determination for an alien described in clause (iii) or (iv) of subparagraph
			 (A) in accordance with section 105; and
							(ii)take whatever
			 other steps are necessary to determine whether such alien is eligible for
			 treatment under section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279)
			 or under this Act.
							(3)Transfer of
			 unaccompanied alien children
						(A)Transfer to the
			 officeAny Federal department or agency that has an unaccompanied
			 alien child in its custody shall transfer the custody of such child to the
			 Office—
							(i)not
			 later than 72 hours after a determination is made that such child is an
			 unaccompanied alien, if the child is not described in subparagraph (B) or (C)
			 of paragraph (1);
							(ii)if
			 the custody and care of the child has been retained or assumed by the Attorney
			 General under paragraph (1)(B) or by the Department under paragraph (1)(C),
			 following a determination that the child no longer meets the description set
			 forth in such subparagraphs; or
							(iii)if the child
			 was previously released to an individual or entity described in section
			 102(a)(1), upon a determination by the Director that such individual or entity
			 is no longer able to care for the child.
							(B)Transfer to the
			 departmentThe Director shall transfer the care and custody of an
			 unaccompanied alien child in the custody of the Office or the Department of
			 Justice to the Department upon determining that the child is described in
			 subparagraph (B) or (C) of paragraph (1).
						(C)Promptness of
			 transferIf a child needs to be transferred under this paragraph,
			 the sending office shall make prompt arrangements to transfer such child and
			 the receiving office shall make prompt arrangements to receive such
			 child.
						(c)Age
			 determinationsIf the age of an alien is in question and the
			 resolution of questions about the age of such alien would affect the alien’s
			 eligibility for treatment under section 462 of the Homeland Security Act of
			 2002 (6 U.S.C. 279) or this Act, a determination of whether or not such alien
			 meets such age requirements shall be made in accordance with section 105,
			 unless otherwise specified in subsection (b)(2)(B).
				(d)Access to
			 alienThe Secretary and the Attorney General shall permit the
			 Office to have reasonable access to aliens in the custody of the Secretary or
			 the Attorney General to ensure a prompt determination of the age of such alien,
			 if necessary under subsection (b)(2)(B).
				102.Family
			 reunification for unaccompanied alien children with relatives in the United
			 States
				(a)Placement of
			 released children
					(1)Order of
			 preferenceSubject to the discretion of the Director under
			 paragraph (4), section 103(a)(2), and section 462(b)(2) of the Homeland
			 Security Act of 2002 (6 U.S.C. 279(b)(2)), an unaccompanied alien child in the
			 custody of the Office shall be promptly placed with 1 of the following
			 individuals or entities in the following order of preference:
						(A)A parent who
			 seeks to establish custody under paragraph (3)(A).
						(B)A legal guardian
			 who seeks to establish custody under paragraph (3)(A).
						(C)An adult
			 relative.
						(D)An individual or
			 entity designated by the parent or legal guardian that is capable and willing
			 to care for the well being of the child.
						(E)A State-licensed
			 family foster home, small group home, or juvenile shelter willing to accept
			 custody of the child.
						(F)A qualified adult
			 or entity, as determined by the Director by regulation, seeking custody of the
			 child if the Director determines that no other likely alternative to long-term
			 detention exists and family reunification does not appear to be a reasonable
			 alternative.
						(2)Suitability
			 assessment
						(A)General
			 requirementsNotwithstanding paragraph (1), and subject to the
			 requirements of subparagraph (B), an unaccompanied alien child may not be
			 placed with a person or entity described in any of subparagraphs (A) through
			 (F) of paragraph (1) unless the Director provides written certification that
			 the proposed custodian is capable of providing for the child’s physical and
			 mental well-being, based on—
							(i)with respect to
			 an individual custodian—
								(I)verification of
			 such individual’s identity and employment;
								(II)a finding that
			 such individual has not engaged in any activity that would indicate a potential
			 risk to the child, including the people and activities described in paragraph
			 (4)(A)(i);
								(III)a finding that
			 such individual is not the subject of an open investigation by a State or local
			 child protective services authority due to suspected child abuse or
			 neglect;
								(IV)verification
			 that such individual has a plan for the provision of care for the child;
								(V)verification of
			 familial relationship of such individual, if any relationship is claimed;
			 and
								(VI)verification of
			 nature and extent of previous relationship;
								(ii)with respect to
			 a custodial entity, verification of such entity’s appropriate licensure by the
			 State, county, or other applicable unit of government; and
							(iii)such other
			 information as the Director determines appropriate.
							(B)Home
			 study
							(i)In
			 generalThe Director shall place a child with any custodian
			 described in any of subparagraphs (A) through (F) of paragraph (1) unless the
			 Director determines that a home study with respect to such custodian is
			 necessary.
							(ii)Special needs
			 childrenA home study shall be conducted to determine if the
			 custodian can properly meet the needs of—
								(I)a special needs
			 child with a disability (as defined in section 3 of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12102(2)); or
								(II)a child who has
			 been the object of physical or mental injury, sexual abuse, negligent
			 treatment, or maltreatment under circumstances which indicate that the child’s
			 health or welfare has been harmed or threatened.
								(iii)Follow-up
			 servicesThe Director shall conduct follow-up services for at
			 least 90 days on custodians for whom a home study was conducted under this
			 subparagraph.
							(C)Contract
			 authorityThe Director may, by grant or contract, arrange for
			 some or all of the activities under this section to be carried out by—
							(i)an
			 agency of the State of the child’s proposed residence;
							(ii)an
			 agency authorized by such State to conduct such activities; or
							(iii)an appropriate
			 voluntary or nonprofit agency.
							(D)Database
			 accessIn conducting suitability assessments, the Director shall
			 have access to all relevant information in the appropriate Federal, State, and
			 local law enforcement and immigration databases.
						(3)Right of parent
			 or legal guardian to custody of unaccompanied alien child
						(A)Placement with
			 parent or legal guardianIf an unaccompanied alien child is
			 placed with any person or entity other than a parent or legal guardian, and
			 subsequent to that placement a parent or legal guardian seeks to establish
			 custody, the Director shall—
							(i)assess the
			 suitability of placing the child with the parent or legal guardian; and
							(ii)make a written
			 determination regarding the child’s placement within 30 days.
							(B)Rule of
			 constructionNothing in this Act shall be construed to—
							(i)supersede
			 obligations under any treaty or other international agreement to which the
			 United States is a party, including—
								(I)the Convention on
			 the Civil Aspects of International Child Abduction, done at The Hague, October
			 25, 1980 (TIAS 11670);
								(II)the Vienna
			 Declaration and Program of Action, adopted at Vienna, June 25, 1993; and
								(III)the Declaration
			 of the Rights of the Child, adopted at New York, November 20, 1959; or
								(ii)limit any right
			 or remedy under such international agreement.
							(4)Protection from
			 smugglers and traffickers
						(A)Policies and
			 programs
							(i)In
			 generalThe Director shall establish policies and programs to
			 ensure that unaccompanied alien children are protected from smugglers,
			 traffickers, or other persons seeking to victimize or otherwise engage such
			 children in criminal, harmful, or exploitative activity.
							(ii)Witness
			 protection programs includedPrograms established pursuant to
			 clause (i) may include witness protection programs.
							(B)Criminal
			 investigations and prosecutionsAny officer or employee of the
			 Office or of the Department, and any grantee or contractor of the Office or of
			 the Department, who suspects any individual of involvement in any activity
			 described in subparagraph (A) shall report such individual to Federal or State
			 prosecutors for criminal investigation and prosecution.
						(C)Disciplinary
			 actionAny officer or employee of the Office or the Department,
			 and any grantee or contractor of the Office, who believes that a competent
			 attorney or representative has been a participant in any activity described in
			 subparagraph (A), shall report the attorney to the State bar association of
			 which the attorney is a member, or to other appropriate disciplinary
			 authorities, for appropriate disciplinary action, including private or public
			 admonition or censure, suspension, or disbarment of the attorney from the
			 practice of law.
						(5)Grants and
			 contractsThe Director may award grants to, and enter into
			 contracts with, voluntary agencies to carry out this section or section 462 of
			 the Homeland Security Act of 2002 (6 U.S.C. 279).
					(b)Confidentiality
					(1)In
			 generalAll information obtained by the Office relating to the
			 immigration status of a person described in subparagraphs (A), (B), and (C) of
			 subsection (a)(1) shall remain confidential and may only be used to determine
			 such person’s qualifications under subsection (a)(1).
					(2)Nondisclosure
			 of informationIn consideration of the needs and privacy of
			 unaccompanied alien children in the custody of the Office or its agents, and
			 the necessity to guarantee the confidentiality of such children’s information
			 in order to facilitate their trust and truthfulness with the Office, its
			 agents, and clinicians, the Office shall maintain the privacy and
			 confidentiality of all information gathered in the course of the care, custody,
			 and placement of unaccompanied alien children, consistent with its role and
			 responsibilities under the Homeland Security Act to act as guardian in loco
			 parentis in the best interest of the unaccompanied alien child, by not
			 disclosing such information to other government agencies or nonparental third
			 parties.
					(c)Required
			 disclosureThe Secretary or the Secretary of Health and Human
			 Services shall provide the information furnished under this section, and any
			 other information derived from such furnished information, to—
					(1)a duly recognized
			 law enforcement entity in connection with an investigation or prosecution of an
			 offense described in paragraph (2) or (3) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)), when such information is requested in writing by such entity;
			 or
					(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
					(d)PenaltyAny
			 person who knowingly uses, publishes, or permits information to be examined in
			 violation of this section shall be fined not more than $10,000.
				103.Appropriate
			 conditions for detention of unaccompanied alien children
				(a)Standards for
			 placement
					(1)Order of
			 preferenceAn unaccompanied alien child who is not released
			 pursuant to section 102(a)(1) shall be placed in the least restrictive setting
			 possible in the following order of preference:
						(A)Licensed family
			 foster home.
						(B)Small group
			 home.
						(C)Juvenile
			 shelter.
						(D)Residential
			 treatment center.
						(E)Secure
			 detention.
						(2)Prohibition of
			 detention in certain facilitiesExcept as provided under
			 paragraph (3), an unaccompanied alien child shall not be placed in an adult
			 detention facility or a facility housing delinquent children.
					(3)Detention in
			 appropriate facilitiesAn unaccompanied alien child who has
			 exhibited violent or criminal behavior that endangers others may be detained in
			 conditions appropriate to such behavior in a facility appropriate for
			 delinquent children.
					(4)State
			 licensureA child shall not be placed with an entity described in
			 section 102(a)(1)(E), unless the entity is licensed by an appropriate State
			 agency to provide residential, group, child welfare, or foster care services
			 for dependent children.
					(5)Conditions of
			 detention
						(A)In
			 generalThe Director and the Secretary shall promulgate
			 regulations incorporating standards for conditions of detention in placements
			 described in paragraph (1) that provide for—
							(i)educational
			 services appropriate to the child;
							(ii)medical
			 care;
							(iii)mental health
			 care, including treatment of trauma, physical and sexual violence, and
			 abuse;
							(iv)access to
			 telephones;
							(v)access to legal
			 services;
							(vi)access to
			 interpreters;
							(vii)supervision by
			 professionals trained in the care of children, taking into account the special
			 cultural, linguistic, and experiential needs of children in immigration
			 proceedings;
							(viii)recreational
			 programs and activities;
							(ix)spiritual and
			 religious needs; and
							(x)dietary
			 needs.
							(B)Notification of
			 childrenRegulations promulgated under subparagraph (A) shall
			 provide that all children in such placements are notified of such standards
			 orally and in writing in the child’s native language.
						(b)Prohibition of
			 certain practicesThe Director and the Secretary shall develop
			 procedures prohibiting the unreasonable use of—
					(1)shackling,
			 handcuffing, or other restraints on children;
					(2)solitary
			 confinement; or
					(3)pat or strip
			 searches.
					(c)Rule of
			 constructionNothing in this section shall be construed to
			 supersede procedures favoring release of children to appropriate adults or
			 entities or placement in the least secure setting possible, as described in
			 paragraph 23 of the Stipulated Settlement Agreement under Flores v.
			 Reno.
				104.Repatriated
			 unaccompanied alien children
				(a)Country
			 conditions
					(1)Sense of
			 congressIt is the sense of Congress that, to the extent
			 consistent with the treaties and other international agreements to which the
			 United States is a party, and to the extent practicable, the United States
			 Government should undertake efforts to ensure that it does not repatriate
			 children in its custody into settings that would threaten the life and safety
			 of such children.
					(2)Assessment of
			 conditions
						(A)In
			 generalThe Secretary of State shall include, in the annual
			 Country Reports on Human Rights Practices, an assessment of the degree to which
			 each country protects children from smugglers and traffickers.
						(B)Factors for
			 assessmentThe Secretary shall consult the Country Reports on
			 Human Rights Practices and the Trafficking in Persons Report in assessing
			 whether to repatriate an unaccompanied alien child to a particular
			 country.
						(b)Report on
			 repatriation of unaccompanied alien children
					(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit a report to
			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary
			 of the House of Representatives on efforts to repatriate unaccompanied alien
			 children.
					(2)ContentsThe
			 report submitted under paragraph (1) shall include—
						(A)the number of
			 unaccompanied alien children ordered removed and the number of such children
			 actually removed from the United States;
						(B)a description of
			 the type of immigration relief sought and denied to such children;
						(C)a statement of
			 the nationalities, ages, and gender of such children;
						(D)a description of
			 the procedures used to effect the removal of such children from the United
			 States;
						(E)a description of
			 steps taken to ensure that such children were safely and humanely repatriated
			 to their country of origin; and
						(F)any information
			 gathered in assessments of country and local conditions pursuant to subsection
			 (a)(2).
						105.Establishing
			 the age of an unaccompanied alien child
				(a)Procedures
					(1)In
			 generalThe Director, in consultation with the Secretary, shall
			 develop procedures to make a prompt determination of the age of an alien, which
			 procedures shall be used—
						(A)by the Secretary,
			 with respect to aliens in the custody of the Department;
						(B)by the Director,
			 with respect to aliens in the custody of the Office; and
						(C)by the Attorney
			 General, with respect to aliens in the custody of the Department of
			 Justice.
						(2)EvidenceThe
			 procedures developed under paragraph (1) shall—
						(A)permit the
			 presentation of multiple forms of evidence, including testimony of the alien,
			 to determine the age of the unaccompanied alien for purposes of placement,
			 custody, parole, and detention; and
						(B)allow the appeal
			 of a determination to an immigration judge.
						(b)Prohibition on
			 sole means of determining ageRadiographs or the attestation of
			 an alien may not be used as the sole means of determining age for the purposes
			 of determining an alien’s eligibility for treatment under this Act or section
			 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).
				(c)Rule of
			 constructionNothing in this section may be construed to place
			 the burden of proof in determining the age of an alien on the
			 Government.
				106.Effective
			 dateThis title shall take
			 effect on the date which is 90 days after the date of the enactment of this
			 Act.
			IIAccess by
			 unaccompanied alien children to child advocates and counsel
			201.Child
			 advocates
				(a)Establishment
			 of child advocate program
					(1)AppointmentThe
			 Director may appoint a child advocate, who meets the qualifications described
			 in paragraph (2), for an unaccompanied alien child. The Director is encouraged,
			 if practicable, to contract with a voluntary agency for the selection of an
			 individual to be appointed as a child advocate under this paragraph.
					(2)Qualifications
			 of child advocate
						(A)In
			 generalA person may not serve as a child advocate unless such
			 person—
							(i)is
			 a child welfare professional or other individual who has received training in
			 child welfare matters;
							(ii)possesses
			 special training on the nature of problems encountered by unaccompanied alien
			 children; and
							(iii)is not an
			 employee of the Department, the Department of Justice, or the Department of
			 Health and Human Services.
							(B)Independence of
			 child advocate
							(i)Independence
			 from agencies of governmentThe child advocate shall act
			 independently of any agency of government in making and reporting findings or
			 making recommendations with respect to the best interests of the child. No
			 agency shall terminate, reprimand, de-fund, intimidate, or retaliate against
			 any person or entity appointed under paragraph (1) because of the findings and
			 recommendations made by such person relating to any child.
							(ii)Prohibition of
			 conflict of interestNo person shall serve as a child advocate
			 for a child if such person is providing legal services to such child.
							(3)DutiesThe
			 child advocate of a child shall—
						(A)conduct
			 interviews with the child in a manner that is appropriate, taking into account
			 the child’s age;
						(B)investigate the
			 facts and circumstances relevant to the child’s presence in the United States,
			 including facts and circumstances—
							(i)arising in the
			 country of the child’s nationality or last habitual residence; and
							(ii)arising
			 subsequent to the child’s departure from such country;
							(C)work with counsel
			 to identify the child’s eligibility for relief from removal or voluntary
			 departure by sharing with counsel relevant information collected under
			 subparagraph (B);
						(D)develop
			 recommendations on issues relative to the child’s custody, detention, release,
			 and repatriation;
						(E)take reasonable
			 steps to ensure that—
							(i)the
			 best interests of the child are promoted while the child participates in, or is
			 subject to, proceedings or matters under the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.);
							(ii)the child
			 understands the nature of the legal proceedings or matters and determinations
			 made by the court, and that all information is conveyed to the child in an
			 age-appropriate manner;
							(F)report factual
			 findings and recommendations consistent with the child’s best interests
			 relating to the custody, detention, and release of the child during the
			 pendency of the proceedings or matters, to the Director and the child’s
			 counsel;
						(G)in any proceeding
			 involving an alien child in which a complaint has been filed with any
			 appropriate disciplinary authority against an attorney or representative for
			 criminal, unethical, or unprofessional conduct in connection with the
			 representation of the alien child, provide the immigration judge with written
			 recommendations or testimony on any information the child advocate may have
			 regarding the conduct of the attorney; and
						(H)in any proceeding
			 involving an alien child in which the safety of the child upon repatriation is
			 at issue, and after the immigration judge has considered and denied all
			 applications for relief other than voluntary departure, provide the immigration
			 judge with written recommendations or testimony on any information the child
			 advocate may have regarding the child’s safety upon repatriation.
						(4)Termination of
			 appointmentThe child advocate shall carry out the duties
			 described in paragraph (3) until the earliest of the date on which—
						(A)those duties are
			 completed;
						(B)the child departs
			 from the United States;
						(C)the child is
			 granted permanent resident status in the United States;
						(D)the child reaches
			 18 years of age; or
						(E)the child is
			 placed in the custody of a parent or legal guardian.
						(5)PowersThe
			 child advocate—
						(A)shall have
			 reasonable access to the child, including access while such child is being held
			 in detention or in the care of a foster family;
						(B)shall be
			 permitted to review all records and information relating to such proceedings
			 that are not deemed privileged or classified;
						(C)may seek
			 independent evaluations of the child;
						(D)shall be notified
			 in advance of all hearings or interviews involving the child that are held in
			 connection with proceedings or matters under the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.), and shall be given a reasonable opportunity to be present at such
			 hearings or interviews;
						(E)shall be
			 permitted to accompany and consult with the child during any hearing or
			 interview involving such child; and
						(F)shall be provided
			 at least 24 hours advance notice of a transfer of that child to a different
			 placement, absent compelling and unusual circumstances warranting the transfer
			 of such child before such notification.
						(b)Training
					(1)In
			 generalThe Director shall provide professional training for all
			 persons serving as child advocates under this section.
					(2)Training
			 topicsThe training provided under paragraph (1) shall include
			 training in—
						(A)the circumstances
			 and conditions faced by unaccompanied alien children; and
						(B)various
			 immigration benefits for which such alien child might be eligible.
						(c)Pilot
			 program
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director shall establish and begin to carry out a pilot
			 program to test the implementation of subsection (a). Any pilot program
			 existing before the date of the enactment of this Act shall be deemed
			 insufficient to satisfy the requirements of this subsection.
					(2)PurposeThe
			 purpose of the pilot program established pursuant to paragraph (1) is
			 to—
						(A)study and assess
			 the benefits of providing child advocates to assist unaccompanied alien
			 children involved in immigration proceedings or matters;
						(B)assess the most
			 efficient and cost-effective means of implementing the child advocate
			 provisions under this section; and
						(C)assess the
			 feasibility of implementing such provisions on a nationwide basis for all
			 unaccompanied alien children in the care of the Office.
						(3)Scope of
			 program
						(A)Selection of
			 siteThe Director shall select 3 sites at which to operate the
			 pilot program established under paragraph (1).
						(B)Number of
			 childrenEach site selected under subparagraph (A) should have
			 not less than 25 children held in immigration custody at any given time, to the
			 greatest extent possible.
						(4)Report to
			 congressNot later than 1 year after the date on which the first
			 pilot program site is established under paragraph (1), the Director shall
			 submit a report on the achievement of the purposes described in paragraph (2)
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives.
					(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					202.Counsel
				(a)Access to
			 counsel
					(1)In
			 generalThe Director shall ensure, to the greatest extent
			 practicable, that all unaccompanied alien children in the custody of the Office
			 or the Department, who are not described in section 101(a)(2), have competent
			 counsel to represent them in immigration proceedings or matters.
					(2)Pro bono
			 representationTo the greatest extent practicable, the Director
			 shall—
						(A)make every effort
			 to utilize the services of competent pro bono counsel who agree to provide
			 representation to such children without charge; and
						(B)ensure that
			 placements made under subparagraphs (D), (E), and (F) of section 102(a)(1) are
			 in cities in which there is a demonstrated capacity for competent pro bono
			 representation.
						(3)Development of
			 necessary infrastructures and systemsThe Director shall develop
			 the necessary mechanisms to identify and recruit entities that are available to
			 provide legal assistance and representation under this subsection.
					(4)Contracting and
			 grant making authority
						(A)In
			 generalThe Director shall enter into contracts with, or award
			 grants to, nonprofit agencies with relevant expertise in the delivery of
			 immigration-related legal services to children in order to carry out the
			 responsibilities of this Act, including providing legal orientation, screening
			 cases for referral, recruiting, training, and overseeing pro bono
			 attorneys.
						(B)SubcontractingNonprofit
			 agencies may enter into subcontracts with, or award grants to, private
			 voluntary agencies with relevant expertise in the delivery of
			 immigration-related legal services to children in order to carry out this
			 subsection.
						(C)Considerations
			 regarding grants and contractsIn awarding grants and entering
			 into contracts with agencies under this paragraph, the Director shall take into
			 consideration the capacity of the agencies in question to properly administer
			 the services covered by such grants or contracts without an undue conflict of
			 interest.
						(5)Model
			 guidelines on legal representation of children
						(A)Development of
			 guidelinesThe Director of the Executive Office for Immigration
			 Review of the Department of Justice, in consultation with voluntary agencies
			 and national experts, shall develop model guidelines for the legal
			 representation of alien children in immigration proceedings. Such guidelines
			 shall be based on the children’s asylum guidelines, the American Bar
			 Association Model Rules of Professional Conduct, and other relevant domestic or
			 international sources.
						(B)Purpose of
			 guidelinesThe guidelines developed under subparagraph (A) shall
			 be designed to help protect each child from any individual suspected of
			 involvement in any criminal, harmful, or exploitative activity associated with
			 the smuggling or trafficking of children, while ensuring the fairness of the
			 removal proceeding in which the child is involved.
						(C)ImplementationNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 of the Executive Office for Immigration Review shall—
							(i)adopt the
			 guidelines developed under subparagraph (A); and
							(ii)submit the
			 guidelines for adoption by national, State, and local bar associations.
							(b)DutiesCounsel
			 under this section shall—
					(1)represent the
			 unaccompanied alien child in all proceedings and matters relating to the
			 immigration status of the child or other actions involving the
			 Department;
					(2)appear in person
			 for all individual merits hearings before the Executive Office for Immigration
			 Review and interviews involving the Department; and
					(3)owe the same
			 duties of undivided loyalty, confidentiality, and competent representation to
			 the child as is due to an adult client.
					(c)Access to
			 child
					(1)In
			 generalCounsel under this section shall have reasonable access
			 to the unaccompanied alien child, including access while the child is—
						(A)held in
			 detention;
						(B)in the care of a
			 foster family; or
						(C)in any other
			 setting that has been determined by the Office.
						(2)Restriction on
			 transfersAbsent compelling and unusual circumstances, a child
			 who is represented by counsel may not be transferred from the child’s placement
			 to another placement unless advance notice of at least 24 hours is made to
			 counsel of such transfer.
					(d)Notice to
			 counsel during immigration proceedings
					(1)In
			 generalExcept when otherwise required in an emergency situation
			 involving the physical safety of the child, counsel shall be given prompt and
			 adequate notice of all immigration matters affecting or involving an
			 unaccompanied alien child, including adjudications, proceedings, and
			 processing, before such actions are taken.
					(2)Opportunity to
			 consult with counselAn unaccompanied alien child in the custody
			 of the Office may not give consent to any immigration action, including
			 consenting to voluntary departure, unless first afforded an opportunity to
			 consult with counsel.
					(e)Access to
			 recommendations of child advocateCounsel shall be given an
			 opportunity to review the recommendations of the child advocate affecting or
			 involving a client who is an unaccompanied alien child.
				(f)Counsel for
			 unaccompanied alien childrenNothing in this Act may be construed
			 to require the Government of the United States to pay for counsel to any
			 unaccompanied alien child.
				203.Effective
			 date; applicability
				(a)Effective
			 dateThis title shall take effect on the date which is 180 days
			 after the date of the enactment of this Act.
				(b)ApplicabilityThe
			 provisions of this title shall apply to all unaccompanied alien children in
			 Federal custody before, on, or after the effective date of this title.
				IIIStrengthening
			 policies for permanent protection of alien children
			301.Special
			 immigrant juvenile classification
				(a)J
			 classification
					(1)In
			 generalSection 101(a)(27)(J) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(27)(J)) is amended to read as follows:
						
							(J)an immigrant, who is 18 years of age
				or younger on the date of application for classification as a special immigrant
				and present in the United States—
								(i)who, by a court order supported by
				written findings of fact, which shall be binding on the Secretary of Homeland
				Security for purposes of adjudications under this subparagraph—
									(I)was declared dependent on a juvenile
				court located in the United States or has been legally committed to, or placed
				under the custody of, a department or agency of a State, or an individual or
				entity appointed by a State or juvenile court located in the United States;
				and
									(II)should not be reunified with his or her
				parents due to abuse, neglect, abandonment, or a similar basis found under
				State law;
									(ii)for whom it has been determined by
				written findings of fact in administrative or judicial proceedings that it
				would not be in the alien’s best interest to be returned to the alien’s or
				parent’s previous country of nationality or country of last habitual residence;
				and
								(iii)with respect to a child in
				Federal custody, for whom the Office of Refugee Resettlement of the Department
				of Health and Human Services has certified to the Director of U.S. Citizenship
				and Immigration Services that the classification of an alien as a special
				immigrant under this subparagraph has not been made solely to provide an
				immigration benefit to that
				alien.
								.
					(2)Rule of
			 constructionNothing in subparagraph (J) of section 101(a)(27) of
			 the Immigration and Nationality Act,
			 as amended by paragraph (1), shall be construed to grant, to any natural parent
			 or prior adoptive parent of any alien provided special immigrant status under
			 such subparagraph, by virtue of such parentage, any right, privilege, or status
			 under such Act.
					(b)Adjustment of
			 statusSection 245(h)(2)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1255(h)(2)(A)) is amended to read as follows:
					
						(A)paragraphs (4),
				(5)(A), (6)(A), (7)(A), 9(B), and 9(C)(i)(I) of section 212(a) shall not apply;
				and
						.
				(c)Eligibility for
			 assistance
					(1)In
			 generalA child who has been certified under section
			 101(a)(27)(J) of the Immigration and Nationality Act, as amended by subsection
			 (a)(1), and who was in the custody of the Office at the time a dependency order
			 was granted for such child, shall be eligible for placement and services under
			 section 412(d) of such Act (8 U.S.C. 1522(d)) until the earlier of—
						(A)the date on which
			 the child reaches the age designated in section 412(d)(2)(B) of such Act (8
			 U.S.C. 1522(d)(2)(B)); or
						(B)the date on which
			 the child is placed in a permanent adoptive home.
						(2)State
			 reimbursementIf foster care funds are expended on behalf of a
			 child who is not described in paragraph (1) and has been granted relief under
			 section 101(a)(27)(J) of the Immigration and Nationality Act, the Federal
			 Government shall reimburse the State in which the child resides for such
			 expenditures by the State.
					(d)Transition
			 ruleNotwithstanding any other provision of law, a child
			 described in section 101(a)(27)(J) of the Immigration and Nationality Act, as amended by
			 subsection (a)(1), may not be denied such special immigrant juvenile
			 classification after the date of the enactment of this Act based on age if the
			 child—
					(1)filed an
			 application for special immigrant juvenile classification before the date of
			 the enactment of this Act and was 21 years of age or younger on the date such
			 application was filed; or
					(2)was younger than
			 21 years of age on the date on which the child applied for classification as a
			 special immigrant juvenile and can demonstrate exceptional circumstances
			 warranting relief.
					(e)RulemakingNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall promulgate rules to carry out this section.
				(f)Effective
			 dateThe amendments made by
			 this section shall apply to all aliens who were in the United States before,
			 on, or after the date of enactment of this Act.
				302.Training for
			 officials and certain private parties who come into contact with unaccompanied
			 alien children
				(a)Training of
			 State and local officials and certain private parties
					(1)In
			 generalThe Secretary of Health and Human Services, acting
			 jointly with the Secretary, shall provide appropriate training materials, and
			 upon request, direct training, to State and county officials, child welfare
			 specialists, teachers, public counsel, and juvenile judges who come into
			 contact with unaccompanied alien children.
					(2)CurriculumThe
			 training required under paragraph (1) shall include education on the processes
			 pertaining to unaccompanied alien children with pending immigration status and
			 on the forms of relief potentially available. The Director shall establish a
			 core curriculum that can be incorporated into education, training, or
			 orientation modules or formats that are currently used by these
			 professionals.
					(3)Video
			 conferencingDirect training requested under paragraph (1) may be
			 conducted through video conferencing.
					(b)Training of
			 Department personnelThe Secretary, acting jointly with the
			 Secretary of Health and Human Services, shall provide specialized training to
			 all personnel of the Department who come into contact with unaccompanied alien
			 children. Training for agents of the Border Patrol and immigration inspectors
			 shall include specific training on identifying—
					(1)children at the
			 international borders of the United States or at United States ports of entry
			 who have been victimized by smugglers or traffickers; and
					(2)children for whom
			 asylum or special immigrant relief may be appropriate, including children
			 described in section 101(a)(2)(A).
					303.ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of Health and
			 Human Services shall submit a report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives that
			 contains, for the most recently concluded fiscal year—
				(1)data related to
			 the implementation of section 462 of the Homeland Security Act (6 U.S.C.
			 279);
				(2)data regarding
			 the care and placement of children under this Act;
				(3)data regarding
			 the provision of child advocate and counsel services under this Act; and
				(4)any other
			 information that the Director or the Secretary of Health and Human Services
			 determines to be appropriate.
				IVChildren refugee
			 and asylum seekers
			401.Guidelines for
			 children’s asylum claims
				(a)Sense of
			 CongressCongress—
					(1)commends the
			 former Immigration and Naturalization Service for its Guidelines for
			 Children’s Asylum Claims, issued in December 1998;
					(2)encourages and
			 supports the Department to implement such guidelines to facilitate the handling
			 of children’s affirmative asylum claims;
					(3)commends the
			 Executive Office for Immigration Review of the Department of Justice for its
			 Guidelines for Immigration Court Cases Involving Unaccompanied Alien
			 Children, issued in September 2004;
					(4)encourages and
			 supports the continued implementation of such guidelines by the Executive
			 Office for Immigration Review in its handling of children’s asylum claims
			 before immigration judges; and
					(5)understands that
			 the guidelines described in paragraph (3)—
						(A)do not
			 specifically address the issue of asylum claims; and
						(B)address the
			 broader issue of unaccompanied alien children.
						(b)Training
					(1)Immigration
			 officersThe Secretary shall provide periodic comprehensive
			 training under the Guidelines for Children’s Asylum Claims to
			 asylum officers and immigration officers who have contact with children in
			 order to familiarize and sensitize such officers to the needs of children
			 asylum seekers.
					(2)Immigration
			 judgesThe Director of the Executive Office for Immigration
			 Review shall—
						(A)provide periodic
			 comprehensive training under the Guidelines for Immigration Court Cases
			 Involving Unaccompanied Alien Children and the Guidelines for
			 Children’s Asylum Claims to immigration judges and members of the Board
			 of Immigration Appeals; and
						(B)redistribute the
			 Guidelines for Children’s Asylum Claims to all immigration
			 courts as part of its training of immigration judges.
						(3)Use of
			 voluntary agenciesVoluntary agencies shall be allowed to assist
			 in the training described in this subsection.
					(c)Statistics and
			 reporting
					(1)Statistics
						(A)Department of
			 justiceThe Attorney General shall compile and maintain
			 statistics on the number of cases in immigration court involving unaccompanied
			 alien children, which shall include, with respect to each such child,
			 information about—
							(i)the
			 age;
							(ii)the
			 gender;
							(iii)the country of
			 nationality;
							(iv)representation
			 by counsel;
							(v)the
			 relief sought; and
							(vi)the outcome of
			 such cases.
							(B)Department of
			 homeland securityThe Secretary shall compile and maintain
			 statistics on the instances of unaccompanied alien children in the custody of
			 the Department, which shall include, with respect to each such child,
			 information about—
							(i)the
			 age;
							(ii)the
			 gender;
							(iii)the country of
			 nationality; and
							(iv)the length of
			 detention.
							(2)Reports to
			 congressNot later than 90 days after the date of the enactment
			 of this Act and annually, thereafter, the Attorney General, in consultation
			 with the Secretary, Secretary of Health and Human Services, and any other
			 necessary government official, shall submit a report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary House of
			 Representatives on the number of alien children in Federal custody during the
			 most recently concluded fiscal year. Information contained in the report, with
			 respect to such children, shall be categorized by—
						(A)age;
						(B)gender;
						(C)country of
			 nationality;
						(D)length of time in
			 custody;
						(E)the department or
			 agency with custody; and
						(F)treatment as an
			 unaccompanied alien child.
						402.Unaccompanied
			 refugee children
				(a)Identifying
			 unaccompanied refugee childrenSection 207(e) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1157(e)) is amended—
					(1)by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), and
			 (8), respectively; and
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)An analysis of
				the worldwide situation faced by unaccompanied refugee children, categorized by
				region, which shall include an assessment of—
								(A)the number of
				unaccompanied refugee children;
								(B)the capacity of
				the Department of State to identify such refugees;
								(C)the capacity of
				the international community to care for and protect such refugees;
								(D)the capacity of
				the voluntary agency community to resettle such refugees in the United
				States;
								(E)the degree to
				which the United States plans to resettle such refugees in the United States in
				the following fiscal year; and
								(F)the fate that
				will befall such unaccompanied refugee children for whom resettlement in the
				United States is not
				possible.
								.
					(b)Training on the
			 needs of unaccompanied refugee childrenSection 207(f)(2) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1157(f)(2)) is amended—
					(1)by striking
			 and after countries,; and
					(2)by inserting
			 , and instruction on the needs of unaccompanied refugee children
			 before the period at the end.
					403.Exceptions for
			 unaccompanied alien children in asylum and refugee-like circumstances
				(a)Placement in
			 removal proceedingsAny unaccompanied alien child apprehended by
			 the Department, except for an unaccompanied alien child subject to exceptions
			 under paragraph (1)(A) or (2) of section (101)(a), shall be placed in removal
			 proceedings under section 240 of the Immigration
			 and Nationality Act (8 U.S.C. 1229a).
				(b)Exception from
			 time limit for filing asylum applicationSection 208 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1158(a)(2)) is amended—
					(1)in subsection
			 (a)(2), by adding at the end the following:
						
							(E)ApplicabilitySubparagraphs
				(A) and (B) shall not apply to an unaccompanied alien
				child.
							;
				and
					(2)in subsection
			 (b)(3), by adding at the end the following:
						
							(C)Initial
				jurisdictionUnited States Citizenship and Immigration Services
				shall have initial jurisdiction over any asylum application filed by an
				unaccompanied alien
				child.
							.
					VAmendments to the
			 Homeland Security Act of 2002
			501.Additional
			 responsibilities and powers of the Office of Refugee Resettlement with respect
			 to unaccompanied alien children
				(a)Additional
			 responsibilities of the directorSection 462(b)(1) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(b)(1)) is amended—
					(1)in subparagraph
			 (K), by striking and at the end;
					(2)in subparagraph
			 (L), by striking the period at the end and inserting , including regular
			 follow-up visits to such facilities, placements, and other entities, to assess
			 the continued suitability of such placements; and; and
					(3)by adding at the
			 end the following:
						
							(M)ensuring minimum
				standards of care for all unaccompanied alien children—
								(i)for whom
				detention is necessary; and
								(ii)who reside in
				settings that are alternative to
				detention.
								.
					(b)Additional
			 authority of the directorSection 462(b) of the Homeland Security
			 Act of 2002 (6 U.S.C. 279(b)) is amended by adding at the end the
			 following:
					
						(4)AuthorityIn
				carrying out the duties under paragraph (3), the Director may—
							(A)contract with
				service providers to perform the services described in sections 102, 103, 201,
				and 202 of the Unaccompanied Alien Child
				Protection Act of 2007; and
							(B)compel compliance
				with the terms and conditions set forth in section 103 of such Act, by—
								(i)declaring
				providers to be in breach and seek damages for noncompliance;
								(ii)terminating the
				contracts of providers that are not in compliance with such conditions;
				or
								(iii)reassigning any
				unaccompanied alien child to a similar facility that is in compliance with such
				section.
								.
				502.Technical
			 correctionsSection 462(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 279(b)), as amended by section 501,
			 is further amended—
				(1)in paragraph (3),
			 by striking paragraph (1)(G) and inserting paragraph
			 (1); and
				(2)by adding at the
			 end the following:
					
						(5)Rule of
				constructionNothing in paragraph (2)(B) may be construed to
				require that a bond be posted for unaccompanied alien children who are released
				to a qualified
				sponsor.
						.
				503.Effective
			 dateThe amendments made by
			 this title shall take effect as if included in the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.).
			VIAuthorization of
			 appropriations
			601.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated to the
			 Department, the Department of Justice, and the Department of Health and Human
			 Services, such sums as may be necessary to carry out—
					(1)the provisions of
			 section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279); and
					(2)the provisions of
			 this Act.
					(b)Availability of
			 fundsAmounts appropriated pursuant to subsection (a) shall
			 remain available until expended.
				
